Case: 20-10258     Document: 00515973422            Page: 1   Date Filed: 08/11/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 11, 2021
                                  No. 20-10258
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Inez Zapata,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:93-CR-285-9


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:
          Jose Inez Zapata, federal prisoner # 24881-077, seeks to proceed in
   forma pauperis (IFP) on appeal from the denial of his motion for a sentence
   reduction pursuant to Section 404 of the First Step Act of 2018 based on his
   ineligibility for such relief. Zapata contends that he was convicted of an
   offense involving cocaine base in light of the Supreme Court’s decision in
   DePierre v. United States, 564 U.S. 70 (2011).
          We construe Zapata’s IFP motion as a challenge to the district court’s
   certification that his appeal was not taken in good faith. See 28 U.S.C.
Case: 20-10258      Document: 00515973422          Page: 2   Date Filed: 08/11/2021




                                    No. 20-10258


   § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry
   into the good faith of the appeal “is limited to whether the appeal involves
   legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citations omitted).
          The record and Zapata’s motion reflect that he was not convicted of
   an offense that was the “violation of a Federal criminal statute, the statutory
   penalties for which were modified by section 2 or 3 of the Fair Sentencing
   Act of 2010.” First Step Act of 2018, Pub. L. No.115-391, § 404(a), 132 Stat.
   5194, 5222 (2018); see also United States v. Jackson, 945 F.3d 315, 319-20 (5th
   Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020); Dorsey v. United States, 567
   U.S. 260, 269 (2012). His argument to the contrary is based on a misreading
   of DePierre, 564 U.S. at 80. Thus, Zapata fails to demonstrate that his appeal
   involves any nonfrivolous issues. See Howard, 707 F.2d at 220. We DENY
   his motion to proceed IFP and DISMISS the appeal as frivolous. See
   Baugh, 117 F.3d at 202 & n.24; Howard, 707 F.2d at 220; 5th Cir. R. 42.2.
   His motion for the appointment of counsel is also DENIED.




                                         2